DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After search the prior art regarded as nearest the claimed invention is Ederer (US20080001331 – previously of record). Ederer discloses a method for printing multiple fused objects comprising a second region in contact with the objects wherein the second further comprises an unfused region and a fused region surrounding each of the objects (abstract, para 0051, Fig. 4). Harryson (US2003013382 – previously of record) further discloses the use of non-fusing printing fluid to boundaries of the individual objects (para 0014). Ederer and Harryson, as well as other prior art returned in the search, fail to disclose wherein at least one of the plurality of objects is printed using first and second fusing printing fluids, first and second non-fusing printing fluids, and wherein the first fusing and first non-fusing printing fluids are the same color and the second fusing and second non-fusing printing fluids are different color yet a different color from the first fusing and non-fusing printing fluids. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see page 6 paragraph 4, filed 05/20/2022, with respect to the prior rejections under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejections of 01/13/2022 have been withdrawn. 
Applicant's remaining arguments filed 05/20/2022 have been fully considered but they are not persuasive.
Applicant first argues that the Harryson in view of Ederer does not disclose the combination of fusing and non-fusing printing fluids disguises at least some of the design information about an object being fabricated (pg 9 ln 6-9). While the Examiner agrees that Harryson and Ederer are not directed toward disguising the parts being produced, the effect would be substantially the same if the same color is used for the non-fusing and fusing printing fluids (see discussion below in reference to claim 1). 
Applicant further argues that Harryson in view of Ederer does not teach wherein the second region forms the boundary around each one of the plurality of objects. While the Examiner agrees that Harryson and Ederer are not directed toward disguising the parts being produced, the broadest reasonable interpretation of claim 1 includes wherein the fused portion of the second region forms a complete/solid box. See MPEP 2111.
The arguments regarding claims 5, 11, and 8 are directed toward the supplemental prior art not teaching the features of claim 1 argued as not addressed by Harryson or Ederer. For the reasons stated above, these arguments are not persuasive. 
If Applicant believes anything contained herein is unclear or incorrect, Applicant is encouraged to schedule an interview.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 contains the limitation “wherein the first region directly physically touches the second region” in lines 1-2. However, claim 1, from which claim 2 depends, contains the limitation “wherein the second region formed around the boundary of each one of the plurality of objects comprises: a buffer portion that directly physically contacts the first region” in lines 19-21. As parent claim 1 requires the second region to physically contact the first region, the second region must touch the first region and claim 2 fails to further limit as it only requires the same limitation.
Claim 3 recites the limitation “wherein the second region at least partially surrounds the first region” in lines 1-2. However, claim 1, from which claim 3 indirectly depends, contains the limitation “wherein the second region formed around the boundary of each one of the plurality of objects comprises: a buffer portion that directly physically contacts the first region…” in lines 18-21. However, if the second region is formed around the boundary and comprises a buffer portion that directly physically contacts the first region, it would be impossible for the second region to not “at least partially sounds the first region.” As such, claim 3 fails to further limit the parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3, 7, 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harryson (US20030133822 – previously of record) in view of Ederer (US20080001331).

In reference to claim 1:
Harrison discloses a method (abstract), comprising: 
generating, by a processing system of an additive manufacturing system, a model for fabricating a plurality of objects via an additive manufacturing process, wherein the model includes a first region defining the object and a second region defining a sacrificial artifact (para 0003, ); 
controlling, by the processing system, a print engine of the additive manufacturing system to fabricate the plurality of objects via the additive manufacturing process, using a fusing printing fluid (para 0014 additive B2); and 
controlling, by the processing system, the print engine to fabricate the sacrificial artifact simultaneously with fabricating the object, via the additive manufacturing process, using a non-fusing printing fluid wherein the non-fusing printing fluid is applied to boundaries of the first region defining the object, wherein the second region comprises a buffer portion that directly physically contacts the first region and is fabricated using the non-fusing printing fluid (para 0014 additive B1, Fig. 5).
While Harryson discloses printing separate “portions” (Fig. 5 numeral 37), Harryson does not explicitly disclose printing multiple objects simultaneously or an additional portion that directly physically contacts the buffer portion without directly physically contacting the first region, where the additional region is fabricated using the fusing printing fluid, or wherein the second region is formed around the boundary of each one of the plurality of objects. However, this would be obvious in view of Ederer. Ederer teaches a method of generating a plurality of 3D object by utilizing a fluid to bind a powder (abstract, para 0012; Fig. 4). Ederer further teaches printing a surrounding wall to reduce the working field and reduce the amount of powder used (paras 0041-0042). Ederer also discloses that multiple boxes may be printed as desired (paras 0050-0051). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Harryson with the multiple objects and additional portion of Ederer in order to reduce the amount of powder required during processing.
Modified Harryson does not disclose wherein the sacrificial artiface obscures a shape and dimension of each one of the plurality of objects or the fusing printing fluid and the non-fusing printing fluid are a same color before and after fusing to hide a number of the plurality of objects that are printed as well as a  geometry of each one of the plurality of objects. However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. using the same or different colors before and after fusing, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. Further, the color before and after fusing is interpreted as an aesthetic design change which cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP 2144.04(I)). If a same color is used it will necessarily obscure the size, shape, and number of the plurality of objects.

In reference to claim 2:
In addition to the discussion of claim 1, above, Harryson further discloses wherein the first region directly physically touches the second region (Fig. 5).

In reference to claim 3:
In addition to the discussion of claim 1, above, Harryson further discloses wherein the second region at least partially surrounds the first region (Fig. 5).

In reference to claim 7:
In addition to the discussion of claim 1, above, Harryson further discloses wherein the fusing printing fluid causes a powder to fuse when exposed to a quantity energy, but the non-fusing printing fluid prevents the powder from fusing when exposed to the quantity of energy (paras 0018-0024).

In reference to claim 9:
In addition to the discussion of claim 1, above, Harryson further discloses wherein the non-fusing printing fluid comprises an agent that chemically weakens a fusing process (para 0043).

In reference to claim 10:
In addition to the discussion of claim 1, above, Harryson further discloses wherein the non-fusing printing fluid comprises an agent that physically weakens a fusing process (para 0023).

In reference to claim 16:
In addition to the discussion of claim 1, above, modified Harry son does not explicitly teach wherein at least one of the plurality of objects is printed using a first colored fusing printing fluid, a second colored fusing printing fluid, a first colored non-fusing printing fluid, and a second colored non-fusing printing fluid, wherein the first colored fusing printing fluid and the first colored non- fusing printing fluid have a same color and the second colored fusing printing fluid and the second colored non-fusing printing fluid have a same color, wherein the first colored fusing printing fluid is used on a first portion of the object and the first colored non-fusing printing fluid is used adjacent to the first colored fusing printing fluid, and wherein a second colored fusing printing fluid on a second portion of the object and the second colored non-fusing printing fluid is used adjacent to the second colored fusing printing fluid. However, as discussed above, the claim does not require that the first colored fusing agent and second colored fusing agent are different materials or colors nor does the claim require that the first colored non-fusing agent and the second colored non-fusing agent are different materials or colors. As such, if using a well-known print head, such as that in Ederer (para 0056), the claim would be met by using separate supplies of the same materials such as when the initial supply is exhausted or to increase printing capacity by using separate supplies for separate areas.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harryson and Ederer as applied to claims 1 and 7, above, and further in view of Collins (US20040251574 – previously of record).

In reference to claim 5:
In addition to the discussion of claim 1, above, Harryson does not disclose wherein the fabricating the sacrificial artifact is performed using a combination of the non-fusing printing fluid and a fusing printing fluid. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Collins teaches an additive manufacturing process using powder and binder (abstract, para 0015). Collins further teaches utilizing a release agent which dissolves previously bound material (para 0039). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Harryson with the method of Collins because all of the claimed elements are known in the prior art and the combination yields predictable results, the method utilizes a known technique to form the borders of the object.

In reference to claim 11:
In addition to the discussion of claim 7, above, Harryson does not disclose wherein the non-fusing printing fluid comprises an agent that breaks down a fused solid material after fusing. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Collins teaches an additive manufacturing process using powder and binder (abstract, para 0015). Collins further teaches utilizing a release agent which dissolves previously bound material (para 0039). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Harryson with the method of Collins because all of the claimed elements are known in the prior art and the combination yields predictable results, the method utilizes a known technique to form the borders of the object.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harryson and Ederer as applied to claim 7, above, and further in view of De Pena (US20160332380 – previously of record).
In addition to the discussion of claim 7, above, Harryson does not disclose wherein the non-fusing printing fluid comprises a cooling agent. However, this is taught by De Pena. De Pena teaches an additive manufacturing process using powder and binder (paras 0009 and 0023). De Pena further teaches using a coalescence modifier agent to reduce or control coalescence bleed (para 0045)(preventing coalescing based on a temperature is interpreted as a cooling agent because the material will not absorb the energy and will have a reduced temperature).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742